UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7335


RODNEY MCDONALD WILLIAMS, JR.,

                Plaintiff - Appellant,

          v.

THE STATE OF NORTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     William A. Webb,
Magistrate Judge. (5:10-mc-00039)


Submitted:   October 23, 2012             Decided:   November 13, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney McDonald William, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney   McDonald    Williams,   Jr.,     seeks    to   appeal   the

magistrate judge’s order returning Williams’ declaration because

it did not have a case number or name.                We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The magistrate judge’s order was entered on the docket

on November 29, 2011.          The notice of appeal was considered filed

on July 24, 2012.          Because Williams failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented      in   the

materials     before    the    court   and   argument    would    not    aid   the

decisional process.



                                                                        DISMISSED

                                        2